Citation Nr: 0310166	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for vertigo, rated as 
10 percent disabling from January 18, 1989, and as 30 percent 
disabling effective from November 4, 2002.



REPRESENTATION

Appellant represented by:	Susan Paczak, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1950 to June 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1997 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
regional office (RO).  In the decision, the RO granted 
service connection for vertigo, and assigned an initial 
rating of 10 percent effective from January 18, 1989.

The Board remanded the case for additional development in 
November 2000.  The requested development has since been 
completed.  In a decision of December 2002, the RO assigned a 
rating of 30 percent effective from November 4, 2002.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  During the period from January 18, 1989, to November 4, 
2002, the vertigo was moderate in degree with occasional 
dizziness, but was not severe with dizziness and occasional 
staggering.

3.  During the period from November 4, 2002, the vertigo has 
resulted in dizziness and occasional staggering, but has not 
resulted in an unusual or exceptional disability picture with 
frequent hospitalizations or marked interference with 
employment.


CONCLUSION OF LAW

The criteria for an initial rating for vertigo higher than 10 
percent effective from January 18, 1989, or higher than 30 
percent disabling effective from November 4, 2002, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.87a, Diagnostic Codes 6204 (1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO supplied the veteran with 
the applicable regulations in the SOC and SSOCs.  The rating 
criteria which must be met before higher disability ratings 
may be assigned were specifically set forth within the SOC 
and SSOCs.  A letter from the RO to the veteran's attorney 
dated in June 2002 discussed the VA's duty to assist under 
the VCAA.  In addition, the provisions of the VCAA and 
implementing regulations were explained to the veteran in the 
SSOC of December 2002.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The RO 
obtained all relevant evidence identified by the veteran, 
including treatment records.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board notes that the appeal for a higher evaluation for 
vertigo arises from the initial rating decision wherein the 
RO granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability. 38 C.F.R. § 4.1.

The Board notes that the regulations for rating disorders of 
the ear were revised during the course of this appeal.  See 
64 FR 25210, May 11, 1999.  Under the previous version 
Diagnostic Code 6204, a 10 percent rating may be granted when 
there is moderate chronic labyrinthitis with tinnitus and 
occasional dizziness.  A 30 percent rating is warranted for 
severe chronic labyrinthitis with tinnitus, dizziness, and 
occasional staggering.  Under the revised version, a 10 
percent rating is warranted for occasional dizziness.  A 30 
percent rating is warranted for dizziness and occasional 
staggering.  

The Board has considered the veteran's full history.  In a 
rating decision of March 1955, the RO granted service 
connection for a scar, left ear drum, with tinnitus.  The 
disorder was rated as noncompensable disabling.  

A private medical record dated in August 1982 shows that the 
veteran gave a history of having vertigo since 1979.  He 
reported that it lasted for two to three seconds whenever he 
made any fast move.  In a decision of November 1985, the RO 
granted a 10 percent rating for tinnitus of the left ear, and 
confirmed noncompensable ratings for a scar of the left 
eardrum and hearing loss.  In a decision of March 1986, the 
RO denied service connection for vertigo.  A private medical 
record dated in April 1986 shows that evaluation and testing 
of the veteran's balance system revealed that he had mild 
hypoactivity of the right vestibular labyrinth.  In a 
decision of April 1988, the Board confirmed the denial of 
service connection for vertigo.  

The report of an audiology examination conducted by the VA in 
July 1988 shows that the veteran reported having decreased 
hearing sensitivity which was worse on the left, constant 
tinnitus centered on the left ear, and intermittent 
vertiginous episodes.  The vertiginous episodes reportedly 
occurred whenever he moved quickly from side to side or up 
and down.  

In January 1989, the veteran's representative submitted 
another request for service connection for vertigo.  This 
request eventually resulted in the grant of service 
connection for vertigo, rated as 10 percent disabling from 
January 18, 1989, and as 30 percent disabling effective from 
November 4, 2002

The evidence presented since January 1989 includes hearing 
testimony given by the veteran at the RO in July 1989.  He 
stated that he had dizzy spells ever since a grenade exploded 
near him service.  He said that any fast move, or getting up 
and down would cause him to become severely dizzy and have 
difficulty keeping his balance.  

A record from the Eye and Ear Hospital of Pittsburgh dated in 
September 1989 shows that testing revealed findings 
supportive of vestibule-ocular dysfunction but were 
nonspecific and non localizing in nature.  

A VA medical opinion dated in August 1990 shows that the 
chief of the otolaryngology section at a VA medical center 
reviewed the veteran's records and concluded that he could 
not tell whether the veteran's vertigo was true vertigo, 
momentary spatial disorientation, or BPPV.  He noted that it 
would appear from a note dated in 1982 that the veteran had 
momentary spatial disorientation rather than true rotational 
vertigo with a hallucination of motion.  He noted that it was 
of significance that there was no history of incapacitating 
lengthy bouts of vertigo associated with nausea and vomiting 
such as occurs with serous labyrinthitis.  

A record from the Raymond E. Jordon Center for Balance 
Disorders dated in September 1990 shows that testing revealed 
findings consistent with a right vestibular lesion.  A VA 
record dated in October 1990 shows that the veteran stated 
that his vertigo was not incapacitating and that he was able 
to do anything.  

A VA memorandum dated in March 1991 reflects that repeat 
vestibular testing performed in September 1990 was abnormal 
with reduced vestibular response on the right side.  A VA 
record dated in October 1991 shows that the veteran stopped 
taking Meclozine because it did not help his vertigo.  A VA 
treatment record dated in November 1992 shows that the 
veteran complained of chronic peripheral vestibular 
complaints which were not incapacitating, usually when he 
turned over in bed.  

A VA treatment record dated in November 1993 shows that the 
veteran reported having frequent dizzy spells that lasted 
four to five seconds.  A VA ear, nose, and throat clinic 
record dated in July 1994 shows that the veteran reported 
that he still had symptoms of vestibulopathy that he 
considered problematic. 

A private treatment record dated in October 1995 shows that 
the veteran was seen for numbness in his legs beginning five 
years earlier.  It was getting worse over the preceding 
several years, and specifically over the preceding month or 
so, especially in the right lower extremity which he had 
difficulty controlling.  Following examination, the 
impressions included peripheral mixed sensory motor 
neuropathy, and right sided dysmetria.  The examiner stated 
that he suspected that the veteran had sustained a left 
subcortical ischemic infarction and or cerebrellar infarction 
on the right.  

The report of an ear disease examination conducted by the VA 
in October 1996 shows that the veteran gave a history of 
having dizziness and ringing ears after a grenade explosion 
in 1951.  He said that his hearing was getting worse.  His 
dizziness was not relieved with medication.  It was stated 
that he had positional vertigo on examination.  

A VA treatment record dated in May 2000 shows that the 
veteran complained of having dizziness.  A VA record dated in 
October 2000 shows that the veteran said that he felt fine, 
but occasionally had vertigo.  A VA record dated in May 2001 
shows that the veteran had benign positional vertigo which 
was stable on Meclozine.  

A VA record dated in December 2001 shows that the veteran had 
a low back fusion in November 2001.  He had a complication 
after the surgery in which he had an ischemic right leg and 
underwent a right femoral bypass.  It was noted that his 
ambulation was independent with a wheeled walker.  

A VA treatment record dated in May 2002 shows that the 
veteran was seen for a routine visit.  It was noted that he 
had experienced vertigo and used Antivert.  A record dated in 
June 2002 shows that the veteran complained of having slight 
dizziness that lasted two to three minutes after taking 
medication.  

The report of a VA examination conducted on November 4, 2002, 
shows that the veteran gave a history of having tinnitus, 
bilateral hearing loss, and vertigo after a grenade explosion 
in service.  He said that he noted immediate vertigo and 
disequilibrium and was unable to stand at first, but this 
gradually improved.  He said that he had persistent imbalance 
and disequilibrium with episodes of positional vertigo, 
particularly with rolling over in bed.  He said that the 
disequilibrium forced him to give up housing construction and 
become a shop teacher.  He said that the disequilibrium was 
becoming worse and he began to notice staggering with walking 
or being unable to walk in a straight line without weaving or 
bumping into a wall.  He said that he was not dependent on a 
walker or a walking stick.  The vertigo also was more intense 
and frequent.  He had multiple ENG studies which documented 
vestibular dysfunction.  On examination, the examiner 
observed that the veteran was unable to walk without swaying 
or staggering without using his walker.  The assessment was 
(1) bilateral sensorineural hearing loss more pronounced on 
the left, (2) left tinnitus, and (3) vertigo/disequilibrium.  
By history this has increased significantly in the past three 
years.  

After reviewing all of the relevant evidence, the Board finds 
that during the period from January 18, 1989, to November 4, 
2002, the vertigo was moderate in degree with occasional 
dizziness, but was not severe with dizziness and occasional 
staggering.  On the contrary, some of the records from that 
period reflect that the veteran himself indicated that his 
vertigo was not incapacitating.  The first record indicating 
that the disorder caused staggering was the November 4, 2002 
VA examination report.  Thus, the criteria for a rating 
higher than 10 percent are not met for the period prior to 
that date.

During the period from November 4, 2002, the vertigo has 
resulted in dizziness and occasional staggering, but has not 
resulted in an unusual or exceptional disability picture with 
frequent hospitalizations or marked interference with 
employment.  The Board also notes that the veteran has not 
been diagnosed as having Meniere's disease so as to warrant 
rating the disorder under the rating code for that disorder.  
Accordingly, the Board concludes that the criteria for an 
initial rating for vertigo higher than 10 percent effective 
from January 18, 1989, or higher than 30 percent disabling 
effective from November 4, 2002, are not met.  


ORDER

Entitlement to a higher initial rating for vertigo, rated as 
10 percent disabling from January 18, 1989, and as 30 percent 
disabling effective from November 4, 2002, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

